Title: From George Washington to John Tayloe, 11 December 1775
From: Washington, George
To: Tayloe, John



Dear Sir,
Camp at Cambridge 11th Decr 1775.

In a Letter which I have receiv’d from Mr Lund Washington dated the 24th Ulto are these Words—“I got a Letter the other day from Mr Mercer wherein he says that Colo. Tayloe & himself thinks that the Money due upon Bond for the Sale of Colo. Mercers Estate, or at least all those Bonds that are due from Maryland, or near here, should be paid to me; those in Berkley, Frederick &c. to Mr Mercer; as he was going up there & that they would Advertise the People of it.”
It is sometime ago since I desird Mr Washington to deliver all the Bonds; and every paper in my possession relative to the Sale of Colo. Mercer’s Estate, and the Power under which we acted to you; either in person, or to your written order as I found it would not be in my power to return to Virginia this Fall, and consequently utterly impossible for me to be of any further assistance to Colo. Mercer & his Mortgagees. This he informs me he has done—From hence forward then the matter rests wholely with you—But as a friend to you—to Colo. Mercer—

and to Mr James Mercer—I must express my entire disapprobation of the latters having any share in the Collection of those Debts arising from the Sale of the Estate—I am surprizd indeed at Mr Mercers wishing to have any hand in it, notwithstanding I firmly believe he means well, and to save expences by it as there is, in my opinion, a striking Impropriety in it. for you will please to consider Sir, that it was from the great dislike which Colo. Mercer and his Mortgagees had to the conduct of Mr Jas Mercer (tho I think very undeservedly) & from a suspicion of his unfair dealing, that the Estate was taken out of his hands, and our Powers arose. Would you then suffer that very Estate, after it is converted into Cash and in the most dangerous Situation it can be touched to return into his hands again? especially after knowing that he has a capitol claim upon it which he wants to secure in preference to other Debts the priority of which are contended for? I really think that this Step, if taken, will be improper—highly offensive to our Constituents—and may Involve difficulties unforeseen, and unintended at present.
I would not be understood to cast any Reflections on Mr James Mercer—I have no reason to do it—his conduct throughout the whole of this business has appeared to me in an exceeding fair point of view, but the temptation is too great to let a Man play the whole game himself—In other Words, to put it in his power to apply money to the discharge of one Debt in which he is Capitolly concern’d, instead of remitting it to discharge another in which he is not Interested at all. In short Sir, after having declared that I can no longer consider myself as Colo. Mercers Attorney it is presumptious to give my opinion of this matter so freely, and yet, as I wish a happy conclusion to it, I shall take the liberty of suggesting, whether it would not be better to appoint Colo. Francis Peyton to Collect the whole of these Debts as he was at the Sale—privy to every transaction attending it—acquainted with the People—Centrical—and wd I dare say upon Mr Mercers application undertake it for a small compensation—As to Mr Lund Washington’s collecting a Part it would be injurious to him, and me, unless the Money was brought to him, he therefore must be an Improper person for this business, & I hope will not be thought of for the purpose.
I have no doubt but that you, my good Sir, as well as others,

are wondering how it happens that two Armies almost in Stones throw of each other should keep so long from Action—I can account for it in few words—there Situation is such (being on two Peninsula’s very strongly fortified and surrounded by Ships of War and Floating Batteries) that we cannot get to them and they do not choose to come to us—This being the case we have spent the Summer in drawing Lines of Circumvalation round them—cutting of all Supplies of fresh Provisions by Land; and, latterly by Water; For finding no great prospect of a visit from them, I fitted out (in behalf of the Continent) Six armed Vessells; with which we have Interscepted their Provision Boats from Nova Scotia & Canada, and taken some others from G. Britain & the West Indies with Stores for the use of the Garrison, to the amount it is apprehended of near £20,000 Sterg—Except this few occurances have happened, not communicated in the publick Gazettes, worth noticing—My best respects to Mrs Tayloe and the Family, as also to your good Neighbours of Sabine Hall. I am Dr Sir Yr Most Obedt & Affecte H. Servt

Go: Washington


P.S. As I am inform’d that the Attorney General has left the Colony—in other words given it up—query whether some other Attorney ought not to be Imployed to prosecute the Orders, & desires of Colo. Mercer and his Mor’gagees. Yr &ca


G.W——n
